United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-3317
                                     ___________

Jermane K. Jackson,                       *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Southern
                                          * District of Iowa.
United States of America,                 *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: October 2, 2011
                                 Filed: October 27, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Jermane Jackson appeals following the district court’s denial of his 28 U.S.C.
§ 2255 motion. We reverse the district court order denying Jackson’s motion and
remand for further proceedings.

      Jackson pleaded guilty to possessing with intent to distribute at least fifty grams
of a mixture containing cocaine base. The district court concluded that Jackson was
subject to a statutory minimum sentence of ten years in prison and imposed that
sentence. Jackson then filed this proceeding pursuant to section 2255, claiming that
counsel was ineffective for failing to advise him concerning the “safety-valve”
provision of 18 U.S.C. § 3553(f), which allows a court to sentence non-violent drug
offenders to a Guidelines sentence without regard to the statutory minimum sentence
if certain requirements are met. See 18 U.S.C. § 3553(f); see also United States v.
Alvarado–Rivera, 412 F.3d 942, 944-45 (8th Cir. 2005) (en banc) (requirements for
safety-valve relief). Jackson claimed that counsel advised him he would have to
provide information that the government deemed to constitute substantial assistance
to receive a sentence below the statutory minimum. According to Jackson, he did not
believe he had information that the government would find helpful in other
prosecutions, and therefore he chose not to participate in debriefing with the
government.

       The district court denied Jackson’s motion without holding an evidentiary
hearing or requiring a response from the government, concluding the record of
Jackson’s sentencing demonstrated he was aware of the consequences of not
participating in debriefing. Specifically, at the sentencing hearing, the district court
discussed Jackson’s decision not to participate in debriefing, and just prior to
imposing the sentence, the court recited the requirements for safety-valve relief,
noting that relief is available even if the defendant has no relevant or useful
information. See 18 U.S.C. § 3553(f)(5). The district court denied Jackson’s section
2255 motion based on this record, reasoning that if Jackson was interested in pursuing
safety-valve relief, he would have asked at the sentencing hearing for another
opportunity to participate in debriefing.

        When a district court denies a section 2255 motion without an evidentiary
hearing, we affirm only if upon de novo review we find that the motion and files and
records of the case conclusively show that the movant is entitled to no relief. See
Deltoro-Aguilera v. United States, 625 F.3d 434, 436 (8th Cir. 2010) (court of appeals
reviews decision to deny hearing for abuse of discretion, but looks behind that
decision to review de novo rejection of claim on merits). While the district court
informed Jackson at the sentencing hearing that safety-valve relief is available even
if a defendant does not possess helpful information, the court did not inquire whether

                                          -2-
Jackson wished to pursue debriefing in light of that clarification. Thus, while the
record of the sentencing proceeding may well be relevant to an assessment of the
credibility of Jackson’s allegations, we cannot say that the record conclusively shows
Jackson is entitled to no relief. See Watson v. United States, 493 F.3d 960, 964 (8th
Cir. 2007) (where record does not affirmatively refute factual assertions on which
movant’s claim is based, district court is required to hold hearing before making
determination as to movant’s credibility). Accordingly, we reverse the district court
order denying Jackson’s section 2255 motion, and remand for further proceedings
consistent with this opinion.
                        ______________________________




                                         -3-